COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00199-CR


JOHN HANKINS                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                   ------------

MEMORANDUM OPINION1 AND JUDGMENT
                  PERMANENTLY ABATING APPEAL
                                    ----------

      We received a letter dated April 5, 2012 from the State and a letter dated

April 5, 2012 from Appellant’s counsel, both stating that Appellant John Hankins

had died on March 28, 2012. The State’s letter included a copy of Hankins’s

obituary, showing that he had died on Wednesday, March 28, 2012. According



      1
      See Tex. R. App. P. 47.1.
to the parties’ letters, they agree that this appeal should be permanently abated.

See Tex. R. App. P. 7.1(a)(2).

      The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.

1993). Under these circumstances, the appropriate disposition is the permanent

abatement of the appeal. See Tex. R. App. P. 7.1(a)(2).

      Accordingly, because no decision of this court had been delivered prior to

our receipt of the parties’ letters and because the parties are in agreement that

this appeal should be permanently abated, the court on its own motion

permanently abates the appeal. It is therefore ordered, adjudged, and decreed

that this appeal is permanently abated.



                                                  PER CURIAM

PANEL: WALKER, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: April 19, 2012




                                          2